Exhibit 10.1

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of June 19, 2018
by and among Mellanox Technologies, Ltd., a public company formed under the laws
of the State of Israel (the “Company”), and the entities and natural persons set
forth in the signature pages hereto (collectively, “Starboard”) (each of the
Company and Starboard, a “Party” to this Agreement, and collectively, the
“Parties”).

RECITALS

WHEREAS, the Company and Starboard have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

WHEREAS, as of the date of this Agreement, Starboard has a combined economic and
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act (as defined below)) interest in the outstanding ordinary shares,
nominal value NIS 0.0175 per share, of the Company (the “Ordinary Shares”)
totaling, in the aggregate, 5,466,621 Ordinary Shares, or approximately 10.5% of
the Ordinary Shares issued and outstanding on the date of this Agreement
(“Starboard’s Ownership”);

WHEREAS, Starboard submitted a letter to the Company on January 17, 2018 (the
“Nomination Letter”), as supplemented on June 1, 2018, nominating a slate of
director candidates to be elected to the Company’s board of directors (the
“Board”) at the Company’s 2018 annual general meeting of shareholders (the “2018
Annual Meeting”); and

WHEREAS, as of the date of this Agreement, the Company and Starboard have
determined to come to an agreement with respect to the composition of the Board
and certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties to this Agreement, intending to be legally bound, agree as follows:

1. Board Appointments and Related Agreements.

(a) Board Appointments and Replacement Rights.

(i) The Company agrees that the Board and all applicable committees of the Board
shall take all necessary actions, effective immediately following the execution
of this Agreement, to (A) accept the resignations tendered by Shai Cohen, Dov
Baharav and Thomas J. Riordan as directors of the Company, who the Company
hereby represents have submitted, or shall no later than the date hereof submit,
letters of resignation to the Board that will become effective immediately upon
acceptance of such resignations by the Board, (B) appoint to the Board each of
Jon A. Olson and Gregory Waters (each, a “Starboard Independent Appointee” and,
collectively, the “Starboard Independent Appointees”) and (C) appoint to the
Board Jack Lazar (the “Mutual Independent Appointee,” and, together with the
Starboard Independent Appointees, the



--------------------------------------------------------------------------------

“Independent Appointees” or, each, an “Independent Appointee”), each of whom has
conducted customary interviews with representatives of the Board and the Board
has determined meets the Director Criteria (as defined in Section 1(a)(ii)
below). The Independent Appointees shall stand for election at the 2018 Annual
Meeting, together with the Company’s other nominees. The Company will recommend,
support and solicit proxies for the election of the Independent Appointees at
the 2018 Annual Meeting in the same manner as it recommends, supports and
solicits proxies for the election of the Company’s other nominees at the 2018
Annual Meeting.

(ii) If any Starboard Independent Appointee (or any Starboard Replacement
Director (as defined below)) is unable or unwilling to serve as a director,
resigns as a director or is removed as a director prior to the expiration of the
Standstill Period (as defined below), and at such time Starboard’s Ownership
(which at any measurement time during the Standstill Period shall include a
combination of Starboard’s economic and beneficial ownership (as determined
under Rule 13d-3 promulgated under the Exchange Act) of Ordinary Shares as of
such time) is at least the lesser of 3.0% of the Company’s then outstanding
Ordinary Shares and 1,565,937 Ordinary Shares (subject to adjustment for stock
splits, reclassifications, combinations and similar adjustments) (such lesser
amount, the “Minimum Ownership Threshold”), Starboard shall have the ability to
recommend a substitute person for appointment to the Board in accordance with
this Section 1(a)(ii) (any such replacement nominee shall be referred to as a
“Starboard Replacement Director,” and upon becoming a Starboard Replacement
Director, such person shall be deemed a Starboard Independent Appointee for
purposes of this Agreement). Any Starboard Replacement Director must (A) qualify
as “independent” pursuant to Nasdaq Stock Market listing standards, (B) have the
relevant financial and business experience to be a director of the Company, and
(C) meet the Company’s publicly disclosed guidelines and policies with respect
to service on the Board as in effect as of the date of this Agreement (clauses
(A) through (C), the “Director Criteria”) and must be (A) reasonably acceptable
to the Board (such acceptance not to be unreasonably withheld) and
(B) independent of Starboard (for the avoidance of doubt, the nomination by
Starboard of such person to serve on the board of another company shall not (in
and of itself) cause such person not to be deemed independent of Starboard). The
Nominating Committee shall make its determination and recommendation (which it
shall undertake reasonably and in good faith) regarding whether any other such
Starboard Replacement Director meets the foregoing criteria within five
(5) business days after (x) such nominee as a Starboard Replacement Director has
submitted to the Company the Onboarding Documentation (as defined below) and
(y) representatives of the Board have, if requested by the Company, conducted
customary interview(s) of such nominee. The Company shall use its reasonable
best efforts to conduct any interview(s) contemplated by this Section 1(a)(ii)
as promptly as practicable, but in any case, assuming reasonable availability of
the nominee, within ten (10) business days after Starboard’s submission of such
nominee. In the event the Nominating Committee does not accept a person
recommended by Starboard as the Starboard Replacement Director, Starboard shall
have the right to recommend additional substitute person(s) whose appointment
shall be subject to the Nominating Committee recommending such person in
accordance with the procedures described in this Section 1(a)(ii). Upon the
recommendation of a Starboard Replacement Director nominee by the Nominating
Committee, the Board shall vote on the appointment of such Starboard Replacement
Director to the Board no later than five (5) business days after the Nominating
Committee recommendation of such Starboard Replacement Director; provided,
however, that if the Board does not elect such Starboard Replacement Director to
the Board pursuant to this Section 1(a)(ii), the Parties shall continue to
follow the procedures of this Section 1(a)(ii) until a Starboard Replacement
Director



--------------------------------------------------------------------------------

is elected to the Board. Subject to Nasdaq rules and applicable law, upon a
Starboard Replacement Director’s appointment to the Board, the Board and all
applicable committees of the Board shall take all necessary actions to appoint
such Starboard Replacement Director to any applicable committee of the Board of
which the replaced director was a member immediately prior to such director’s
resignation or removal. Subject to Nasdaq rules and applicable law, until such
time as any Starboard Replacement Director is appointed to any applicable
committee, the other Starboard Independent Appointee or the Mutual Independent
Appointee will serve as an interim member of such applicable committee.

(iii) If the Mutual Independent Appointee (or any Mutual Replacement Director
(as defined below)) is unable or unwilling to serve as a director, resigns as a
director or is removed as a director prior to the expiration of the Standstill
Period (any such replacement nominee shall be referred to as a “Mutual
Replacement Director,” and upon becoming a Mutual Replacement Director, such
person shall be deemed a Mutual Independent Appointee for purposes of this
Agreement) and at such time Starboard’s Ownership meets the Minimum Ownership
Threshold, the Company and Starboard shall agree on a list of four (4) Mutual
Replacement Director candidates within twenty (20) calendar days following the
Mutual Independent Appointee’s resignation or removal. Subject to the following
sentence, within ten (10) business days of the date that the Company and
Starboard agree upon such list of director candidates, the Board and all
applicable committees of the Board shall take all necessary actions to select
and appoint one (1) candidate to the Board from such list as a Mutual
Replacement Director. Prior to the appointment of a Mutual Replacement Director
to the Board, such Mutual Replacement Director must meet the Director Criteria,
must have conducted a customary interview with representatives of the Board and
must submit to the Company the Onboarding Documentation. Subject to Nasdaq rules
and applicable law, upon the Mutual Replacement Director’s appointment to the
Board, the Board and all applicable committees of the Board shall take all
necessary actions to appoint such replacement director to any applicable
committee of the Board of which the Mutual Independent Appointee was a member
immediately prior to such director’s resignation or removal.

(iv) Concurrently with the execution of this Agreement, Thomas Weatherford shall
execute and deliver to the Company an advance irrevocable resignation letter
pursuant to which he shall resign from the Board and all applicable committees
thereof effective upon March 2, 2019 (the “Resignation Date”). At the
Resignation Date, the Board and all applicable committees of the Board shall
take all necessary actions to accept the resignation of Thomas Weatherford from
the Board and all applicable committees thereof. In the event that prior to the
Resignation Date, Starboard has the right to appoint an Additional Starboard
Appointee (as defined below) to the Board pursuant to Section 3 below, Starboard
has designated for appointment an Additional Starboard Appointee, and such
Additional Starboard Appointee has otherwise satisfied any requirements with
respect to such appointment pursuant to Section 3 (including satisfaction of the
Director Criteria and delivery of the Onboarding Documentation), then between
the time that Starboard has the right to appoint such Additional Starboard
Appointee and the appointment of such Additional Starboard Appointee to the
Board (the “Observer Period”), such Additional Starboard Appointee shall be an
observer to the Board (the “Observer”) who shall receive copies of all documents
distributed to the Board during the Observer Period, including notice of all
meetings of the Board, all written consents executed by the Board, all materials
prepared for consideration at any meeting of the Board, and all minutes related
to each meeting of the Board contemporaneous with their distribution to the
Board. The Observer shall be permitted



--------------------------------------------------------------------------------

to attend and reasonably participate, but not vote, at all meetings of the Board
during the Observer Period (whether such meetings are held in person,
telephonically or otherwise). The Observer shall enter into a confidentiality
agreement in substantially the form entered into by the members of the Board as
of the date of this Agreement, and shall also agree to hold any information
received as an Observer subject to the fiduciary duties that such Observer would
have to the Company and its shareholders were such Observer a director of the
Company. Notwithstanding the foregoing, the Company reserves the right to
exclude the Observer from access to any material or meeting or portion thereof
if, and only to the extent that, the Board determines reasonably and in good
faith that such exclusion is necessary and with respect to an Additional
Starboard Appointee that is a Starboard partner, consistent with Section 3(g).
If an Additional Starboard Appointee has been appointed as an Observer pursuant
to this Section 1(a)(iv), then within five (5) business days following the
Resignation Date such Additional Starboard Appointee shall be appointed to the
Board in accordance with Section 3.

(v) During the Standstill Period, the Company agrees (A) that the size of the
Board shall be no more than eleven (11) directors and (B) the Board shall not
act to fill the vacancy resulting from Mr. Weatherford’s resignation pursuant to
Section 1(a)(iv) other than in accordance with Section 3 below; provided that,
in the event that any shareholder other than Starboard delivers notice of its
intent to nominate a director for election to such vacant seat at any annual or
extraordinary general meeting of shareholders in accordance with the Company’s
amended and restated articles of association (the “Articles”) and applicable
law, the Board may appoint an independent director to the Board to fill such
vacancy and the Company and the Board may recommend, support and solicit proxies
for the election of such independent director at such annual or extraordinary
general meeting, provided that a member of the Board (which shall be either such
newly appointed member or any other director of the Company who was appointed to
the Board prior to February 2018) executes and delivers to the Company no later
than the time of such appointment an advance irrevocable resignation letter
pursuant to which such member of the Board shall resign from the Board and all
applicable committees thereof effective upon the appointment of any Additional
Starboard Appointee pursuant to Section 3 below.

(vi) The Company agrees that it will nominate and recommend, support and solicit
proxies for the election of the Independent Appointees (including any Additional
Starboard Appointee appointed under Section 3 below, if applicable) and the
Company’s nominees at any extraordinary general meeting of the Company held
during the Standstill Period to the extent such extraordinary general meeting
includes the election of directors.

(vii) Starboard, on behalf of itself and its Affiliates, hereby irrevocably
withdraws the Nomination Letter, as supplemented on June 1, 2018, and any
related materials or notices submitted to the Company in connection therewith.

(b) Board Committees.

(i) The Company agrees that the Board and all applicable committees of the Board
shall take all necessary actions to appoint each Independent Appointee as a
member of at least one (1) committee of the Board as promptly as practicable
upon the execution of this Agreement, but in any event no later than five
(5) business days following the execution of this Agreement. During the
Standstill Period, each committee and subcommittee of the Board,



--------------------------------------------------------------------------------

including any new committee(s) and subcommittee(s) that may be established,
shall include at least one (1) Independent Appointee, provided that at least one
(1) Independent Appointee satisfies any Nasdaq Stock Market listing standards
and legal requirements for service on any such committee with respect to
financial expertise and independence.

(ii) Without limiting Section 1(b)(i), the Board shall give each Independent
Appointee the same due consideration for membership to any committee of the
Board as any other independent director.

(iii) No later than immediately following the execution of this Agreement, the
Board and all applicable committees of the Board shall take all necessary
actions to appoint Umesh Padval, Steve Sanghi or one (1) of the Independent
Appointees as Chairman of the Compensation Committee of the Board.

(c) 2018 Annual Meeting. The Company agrees to hold the 2018 Annual Meeting no
later than July 25, 2018.

(d) 2019 Annual Meeting. The Company agrees to hold the 2019 annual general
meeting of shareholders (the “2019 Annual Meeting”) during the month of July in
calendar year 2019, unless otherwise agreed to in writing by the Parties.

(e) 2020 Annual Meeting. The Company agrees to hold the 2020 annual general
meeting of shareholders (the “2020 Annual Meeting”) no later than July 25, 2020,
unless otherwise agreed to in writing by the Parties.

(f) Additional Agreements.

(i) Starboard agrees that it will cause its controlled Affiliates and Associates
to comply with the terms of this Agreement and shall be responsible for any
breach of this Agreement by any such controlled Affiliate or Associate. As used
in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the Securities and
Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as
amended, or the rules or regulations promulgated thereunder (the “Exchange
Act”), and shall include all persons or entities that at any time during the
term of this Agreement become Affiliates or Associates of any person or entity
referred to in this Agreement.

(ii) Upon execution of this Agreement, Starboard hereby agrees that, except as
provided herein, Starboard will not, and that it will not permit any of its
controlled Affiliates or Associates to, (A) nominate or recommend for nomination
any person for election at the 2018 Annual Meeting, directly or indirectly,
(B) submit any proposal for consideration at, or bring any other business
before, the 2018 Annual Meeting, directly or indirectly or (C) initiate,
encourage or participate in any “vote no,” “withhold” or similar campaign with
respect to the 2018 Annual Meeting, directly or indirectly. Starboard shall not
publicly or privately encourage or support any other shareholder to take any of
the actions described in this Section 1(f)(ii).

(iii) Starboard agrees that it will appear in person or by proxy at the 2018
Annual Meeting and vote all Ordinary Shares beneficially owned by Starboard at
the 2018 Annual Meeting (A) in favor of the Company’s nominees and the
Independent Appointees and (B) in



--------------------------------------------------------------------------------

accordance with the Board’s recommendation with respect to each of the other
proposals included in the Company’s preliminary proxy statement filed with the
SEC with respect to the 2018 Annual Meeting (the “Non-Election Proposals”);
provided, however, that in the event Institutional Shareholder Services Inc.
(“ISS”) recommends otherwise with respect to any Non-Election Proposal,
Starboard shall be permitted to vote in accordance with the ISS recommendation
for such Non-Election Proposal.

(iv) Starboard agrees that it will appear in person or by proxy at any
extraordinary general meeting of the Company held during the Standstill Period
and, to the extent such extraordinary general meeting includes the election of
directors, vote all Ordinary Shares beneficially owned by Starboard at such
extraordinary general meeting, in favor of the election of the Company’s
nominees for election as director and the Independent Appointees (including any
Additional Starboard Appointee appointed under Section 3 below, if applicable),
and not in favor of any other director nominees.

(v) Prior to the date of this Agreement, the Independent Appointees have
submitted to the Company (x) a fully completed copy of the Company’s standard
director & officer questionnaire and other reasonable and customary director
onboarding documentation required by the Company in connection with the
appointment or election of new Board members, (y) a written representation that
such person, if elected as a director of the Company, would be in compliance,
and will comply with, all applicable publicly disclosed confidentiality,
corporate governance, conflict of interest, Regulation FD, code of conduct and
ethics and stock ownership and trading policies and guidelines of the Company
that have been provided to such person prior to such date and (z) an executed
customary confidentiality agreement in substantially the form entered into by
the members of the Board as of the date of this Agreement (collectively, the
“Onboarding Documentation”). As a condition for eligibility for appointment, any
Starboard Replacement Director or Mutual Replacement Director, will promptly
(but in any event prior to being placed on the Board in accordance with this
Agreement) submit to the Company the Onboarding Documentation.

(vi) The Independent Appointees (including any Additional Starboard Appointee
who is not a partner of Starboard appointed under Section 3 below), in addition
to all current directors, will be required to (A) comply with all policies,
procedures, codes, rules, standards and guidelines applicable to members of the
Board and (B) keep confidential all Company Confidential Information (as defined
below) and not disclose to any third parties (including Starboard) discussions
or matters considered in meetings of the Board or Board committees.

(vii) The Company agrees that the Board and all applicable committees of the
Board shall, to the extent such committees have such authority or are entitled
to so determine, take all necessary actions, effective no later than immediately
following the appointment of each Independent Appointee and any Additional
Starboard Appointee, to determine, in connection with their initial appointments
as directors pursuant to this Agreement, as applicable, that the election of
each such Independent Appointee to the Board is approved by a vote of at least
two-thirds of the incumbent directors currently still in office for the purposes
of the definition of “Change in Control”, “Change of Control” (or any similar
term) under any Company incentive plans, options plans, severance agreements,
employment agreements or any other



--------------------------------------------------------------------------------

material agreements, including the Company’s Executive Severance Benefits
Agreements with US and Israel executives, the Company’s Second Amended and
Restated Global Share Incentive Plan (2006) and the Company’s Third Amended and
Restated Global Share Incentive Plan (2006), or any other related plans or
agreements that refer to any such plan’s or agreement’s definition of “Change in
Control”, “Change of Control” (or any similar term).

2. Standstill Provisions.

(a) Starboard agrees that, from the date of this Agreement until the earlier of
(x) the date that is fifteen (15) business days prior to the deadline for the
submission of shareholder nominations for the 2019 Annual Meeting pursuant to
the Articles (the “2019 Nomination Deadline”) or (y) the date that is
one-hundred (100) days prior to the first anniversary of the 2018 Annual Meeting
(the “Standstill Period”), neither it nor any of its controlled Affiliates or
Associates will, and it will cause each of its controlled Affiliates and
Associates not to, directly or indirectly, in any manner:

(i) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call an extraordinary general meeting of
shareholders), in each case, with respect to securities of the Company;

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Ordinary Shares (other
than a “group” that includes all or some of the entities or persons identified
on Exhibit A, but does not include any other entities or persons not identified
on Exhibit A as of the date hereof); provided, however, that nothing herein
shall limit the ability of an Affiliate of Starboard to join the “group”
following the execution of this Agreement, so long as any such Affiliate agrees
to be bound by the terms and conditions of this Agreement;

(iii) deposit any Ordinary Shares in any voting trust or subject any Ordinary
Shares to any arrangement or agreement with respect to the voting of any
Ordinary Shares, other than any such voting trust, arrangement or agreement
solely among the members of Starboard and otherwise in accordance with this
Agreement;

(iv) seek or submit, or knowingly encourage any person or entity to seek or
submit, nomination(s) in furtherance of a “contested solicitation” for the
election or removal of directors with respect to the Company or seek, knowingly
encourage or take any other action with respect to the appointment, election or
removal of any directors; provided, however, that nothing in this Agreement
shall prevent Starboard or its Affiliates or Associates from taking actions in
furtherance of identifying director candidates in connection with the 2019
Annual Meeting (or the 2020 Annual Meeting) if the Standstill Period is extended
in accordance with the second sentence of Section 2(d) below so long as such
actions do not create a public disclosure obligation for Starboard or the
Company and are undertaken on a basis reasonably designed to be confidential and
in accordance in all material respects with Starboard’s normal practices in the
circumstances;



--------------------------------------------------------------------------------

(v) (A) make any proposal for consideration by shareholders at any annual or
extraordinary general meeting of shareholders of the Company, (B) make any offer
or proposal (with or without conditions) with respect to any merger,
acquisition, recapitalization, restructuring, disposition or other business
combination involving the Company, (C) affirmatively solicit a third party to
make an offer or proposal (with or without conditions) with respect to any
merger, acquisition, recapitalization, restructuring, disposition or other
business combination involving the Company, or publicly encourage or support any
third party in making such an offer or proposal, (D) publicly comment on any
third party proposal regarding any merger, acquisition, recapitalization,
restructuring, disposition, or other business combination with respect to the
Company by such third party prior to such proposal becoming public or (E) call
or seek to call an extraordinary general meeting of shareholders;

(vi) seek, alone or in concert with others, representation on the Board, except
as specifically permitted in Sections 1 and 3;

(vii) advise, knowingly encourage, support or knowingly influence any person or
entity with respect to the voting or disposition of any securities of the
Company at any annual or extraordinary general meeting of shareholders, except
in accordance with Section 1; or

(viii) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

(b) Except as expressly provided in Section 1 or Section 2(a) or Section 2(f),
Starboard shall be entitled to (i) vote its shares as Starboard determines in
its sole discretion and (ii) disclose, publicly or otherwise, how it intends to
vote or act with respect to any securities of the Company, any shareholder
proposal or other matter to be voted on by the shareholders of the Company and
the reasons therefor (in each case, subject to Section 1(f)(iii)).

(c) Nothing in Section 2(a) shall be deemed to limit the exercise in good faith
by an Independent Appointee or any Additional Starboard Appointee (as
applicable) of such person’s fiduciary duties solely in such person’s capacity
as a director of the Company and in a manner consistent with such person’s and
Starboard’s obligations under this Agreement.

(d) Starboard agrees that, from the initial conclusion of the Standstill Period
until the earlier of (i) the date that Starboard submits a notice to the Company
of its intention to submit director nominations for the 2019 Annual Meeting and
(ii) the 2019 Nomination Deadline, that, subject to the following proviso, the
Standstill Period shall continue until such earlier date (notwithstanding
Section 2(a)) and neither it nor any of its controlled Affiliates or Associates
will, and it will cause each of its controlled Affiliates and Associates not to,
directly or indirectly, in any manner, take any action of a type set forth in
Section 2(a)(i)-(viii); provided, however, that Starboard may take any actions,
and engage in any activities, in furtherance of identifying and nominating a
slate of director candidates for the 2019 Annual Meeting. If Starboard does not
provide written notice to the Company, on or prior to the 2019 Nomination
Deadline, of Starboard’s intention to submit director nominations for the 2019
Annual Meeting, then Starboard agrees that the Standstill Period shall be
extended until the earlier of (A) the date that is fifteen (15) business days
prior to the deadline for the submission of shareholder nominations for the 2020



--------------------------------------------------------------------------------

Annual Meeting pursuant to the Articles (the “2020 Nomination Deadline”) and
(B) the date that is one-hundred (100) days prior to the first anniversary of
the 2019 Annual Meeting (any such period shall be referred to as the “Standstill
Period” for purposes of this Agreement), and that from the 2019 Nomination
Deadline until the end of the Standstill Period as so extended neither it nor
any of its controlled Affiliates or Associates will, and it will cause each of
its controlled Affiliates and Associates not to, directly or indirectly, in any
manner, take any action of a type set forth in Section 2(a)(i)-(viii).

(e) If the Standstill Period is extended in accordance with Section 2(d), the
Company agrees to recommend, support and solicit proxies for the election of the
Independent Appointees (including any Additional Starboard Appointee) in the
same manner as for all other of the Company’s nominees at the 2019 Annual
Meeting.

(f) If the Standstill Period is extended in accordance with Section 2(d),
Starboard agrees that it will appear in person or by proxy at the 2019 Annual
Meeting and vote all Ordinary Shares beneficially owned by Starboard at the 2019
Annual Meeting in favor of the Company’s nominees and the Independent Appointees
(including any Additional Starboard Appointee appointed under Section 3 below,
if applicable), and not in favor of any other director nominees, and Starboard
shall not publicly or privately encourage or support any other shareholder to
vote in favor of any other nominee at the 2019 Annual Meeting.

(g) In the event Starboard notifies the Company of its intent to nominate a
slate of directors for the 2019 Annual Meeting pursuant to Section 2(d)(i)
following the end of the initial Standstill Period as set forth in Section 2(a),
then (i) any Additional Starboard Appointee appointed pursuant to Section 3
below who is a Starboard partner shall immediately resign from the Board,
(ii) the Company will have no obligation to re-nominate the Independent
Appointees or any Additional Starboard Appointee, (iii) the Operational Targets
set forth under Section 3(a) below will cease to remain in effect along with
Starboard’s right to appoint any Additional Starboard Appointee or any
Replacement Additional Starboard Appointee and (iv) the Standstill Period shall
have terminated and expired for purposes of this Agreement as of the date of
such notification (and, for the avoidance of doubt, the Standstill Period shall
not be extended in accordance with the second sentence of Section 2(d)).

(h) The Company shall set the 2019 Nomination Deadline for a date that is no
earlier than the date that is ten (10) days following the reporting of First
Quarter 2019 results. The Company shall set the 2020 Nomination Deadline for a
date that is no earlier than the date that is ten (10) days following the
reporting of its Fourth Quarter 2019 results. The Company shall use reasonable
efforts to report its results each year within five (5) weeks following the end
of each fiscal quarter.

3. Operational Targets; Additional Starboard Appointee.

(a) If, during the Standstill Period, the Company fails to either (A) achieve
any one (1) of the three (3) operational targets set forth below in this
Section 3(a) for certain specified LTM periods (each, an “Operational Target”
and, collectively, the “Operational Targets”) or (B) timely disclose certain
financial reporting information as set forth below in this Section 3(a), then
Starboard will be entitled to designate an additional director for appointment
to the Board to fill an existing vacancy on the Board (the “Additional Starboard
Appointee”). The Operational Targets to be used for the purposes of this
Section 3(a) are as follows:1

 

 

1 

The following Operational Targets reflect arms-length negotiated contractual
agreements between the Company and Starboard and are not, in any way, intended
to be interpreted as financial guidance of the Company. The Operational Targets
should not be regarded as an indication that the Company or the Board considers
them to be predictive of actual future results of the Company and should not be
relied upon as such.



--------------------------------------------------------------------------------

Fourth Quarter 2018 LTM – 23.5% adjusted non-GAAP operating margin target

Second Quarter 2019 LTM – 25.5% adjusted non-GAAP operating margin target

Fourth Quarter 2019 LTM – 28% adjusted non-GAAP operating margin target

The Company agrees that it shall conduct its financial operations and activities
in good faith during the relevant measurement periods and not (x) engage in any
non-ordinary course activity, or (y) otherwise seek to manipulate the Company’s
financials, in either case during any relevant measurement period in a manner
that is primarily designed to achieve any Operational Target. If (i) the Company
does not report its financial results following the end of each of the three
(3) specified LTM periods on Form 10-Q or 10-K, as applicable, in a timely
manner in accordance with SEC filing requirements for such reports, (ii) in the
event that the Company is unable to file any applicable Form 10-Q or 10-K in
such a timely manner, the Company does not publicly disclose all financial
information relevant to determine whether the Company has achieved the
applicable Operational Target for a specified LTM period (which information
shall include income statements, balance sheets and cash flow statements and
which shall further include revenue, GAAP operating profit, non-GAAP operating
profit and a reconciliation of GAAP to non-GAAP operating profit) within the
same timeframe as the SEC filing requirements for any such Form 10-K or 10-Q
following the end of the relevant LTM period or (iii) the Company is required to
restate any financial information disclosed by the Company with respect to a
specified LTM period under the foregoing clauses (i) or (ii) and such
restatement results in the Company failing to achieve the applicable Operational
Target then Starboard will be entitled to immediately designate the Additional
Starboard Appointee pursuant to Section 3(a)(B) above. For the avoidance of
doubt, Starboard shall be entitled to designate at most one (1) Additional
Starboard Appointee under this Section 3. Any Board designation right that may
be triggered under this Section 3 shall be exercisable by Starboard for the
duration of the Standstill Period as of the first business day following the
date that the Company reports its failure to achieve an Operational Target,
which shall be determined as of the date the Company publicly announces earnings
results or releases the relevant financial information for the applicable LTM
period.

(b) The Additional Starboard Appointee may be either Peter A. Feld (or, if
Mr. Feld is unable to serve as a director, then another Starboard partner
designated by Starboard) or another individual independent of Starboard (for the
avoidance of doubt, the nomination by Starboard of any person to serve on the
board of another company shall not (in and of itself) cause such person not to
be deemed independent of Starboard) who meets the criteria set forth in
Section 3(c) below. The Company shall only be required to appoint an Additional
Starboard Appointee if at such time Starboard’s Ownership meets the Minimum
Ownership Threshold; provided, however, in the event that Starboard’s right to
appoint the Additional Starboard Appointee is



--------------------------------------------------------------------------------

triggered in connection with a restatement pursuant to Section 3(a)(iii) above
then Starboard’s Ownership for purposes of the Minimum Ownership Threshold shall
be measured as of the time when Starboard exercises its right to appoint the
Additional Starboard Appointee and Starboard shall only have such right to
appoint the Additional Starboard Appointee if it meets the Minimum Ownership
Threshold as of such date. If the Additional Starboard Appointee is one of
Starboard’s partners, then such Starboard partner will be approved and appointed
to the Board within five (5) business days after (1) such Starboard partner has
submitted to the Company the Onboarding Documentation and the irrevocable
resignation letter pursuant to Section 3(e) below, and (2) so long as such
Starboard partner qualifies as “independent” pursuant to Nasdaq Stock Market
listing standards. With respect to the appointment of any Additional Starboard
Appointee who is not a Starboard partner, the Parties shall follow the
procedures set forth in Section 3(c) below.

(c) If the Additional Starboard Appointee is not a partner of Starboard, such
Additional Starboard Appointee must satisfy the Director Criteria and (A) be
reasonably acceptable to the Board (such acceptance not to be unreasonably
withheld) and (B) be independent of Starboard (for the avoidance of doubt, the
nomination by Starboard of such person to serve on the board of another company
shall not (in and of itself) cause such person not to be deemed independent of
Starboard). The Nominating Committee shall make its determination and
recommendation (which it shall undertake reasonably and in good faith) regarding
whether an Additional Starboard Appointee who is not a Starboard partner meets
the Director Criteria within five (5) business days after (A) such Additional
Starboard Appointee candidate has submitted to the Company the Onboarding
Documentation and (B) if requested by the Board, representatives of the Board
have conducted customary interview(s) of such Additional Starboard Appointee
candidate. The Company shall use its reasonable best efforts to conduct any
interview(s) contemplated by this Section 3(c) as promptly as practicable, but
in any case, assuming reasonable availability of the applicable Additional
Starboard Appointee candidate, within ten (10) business days, after Starboard’s
submission of such Additional Starboard Appointee candidate. In the event the
Nominating Committee does not accept an Additional Starboard Appointee candidate
recommended by Starboard, Starboard shall have the right to recommend further
Additional Starboard Appointee candidate(s) whose appointment shall be subject
to the Nominating Committee recommending such person in accordance with the
procedures described above. Upon the recommendation of an Additional Starboard
Appointee by the Nominating Committee, the Board shall vote on the appointment
of such Additional Starboard Appointee to the Board no later than five
(5) calendar days after the Nominating Committee’s recommendation of such
Additional Starboard Appointee and shall take all necessary actions to appoint
such Additional Starboard Appointee to the Board; provided, however, that if the
Board does not elect such Additional Starboard Appointee to the Board pursuant
to this Section 3(c), the Parties shall continue to follow the procedures of
this Section 3(c) until an Additional Starboard Appointee is appointed to the
Board.

(d) If any Additional Starboard Appointee is unable or unwilling to serve as a
director, resigns as a director or is removed as a director prior to the
expiration of the Standstill Period, and at such time Starboard’s Ownership
meets the Minimum Ownership Threshold, Starboard shall have the ability to
recommend a substitute person for appointment to the Board in accordance with
this Section 3(d) (any such replacement nominee shall be referred to as a
Replacement Additional Starboard Appointee and upon becoming a Replacement
Additional Starboard Appointee, such person shall be deemed an Additional
Starboard Appointee for purposes



--------------------------------------------------------------------------------

of this Agreement); provided, however, if Mr. Feld is appointed to the Board as
the Additional Starboard Appointee, Starboard shall be permitted to replace
Mr. Feld with another Starboard partner only if Mr. Feld is unable to serve on
the Board at the time of his resignation. For the avoidance of doubt, subject to
the immediately preceding proviso, any Replacement Additional Starboard
Appointee replacing the Additional Starboard Appointee (irrespective of whether
such Additional Starboard Appointee is a Starboard partner) can be either (A) a
Starboard partner or (B) another individual who meets the Director Criteria. Any
Replacement Additional Starboard Appointee must satisfy the Director Criteria
and, in the case of any Replacement Additional Starboard Appointee who is not a
Starboard partner, must be (A) reasonably acceptable to the Board (such
acceptance not to be unreasonably withheld) and (B) independent of Starboard
(for the avoidance of doubt, the nomination by Starboard of such person to serve
on the board of another company shall not (in and of itself) cause such person
not to be deemed independent of Starboard). Any Replacement Additional Starboard
Appointee who is replacing the Additional Starboard Appointee and who is a
partner of Starboard will be approved and appointed to the Board no later than
five (5) business days following the submission of all completed Onboarding
Documentation and the irrevocable resignation letter under Section 3(e) below so
long as such Replacement Additional Starboard Appointee qualifies as
“independent” pursuant to Nasdaq Stock Market listing standards. The Nominating
Committee shall make its determination and recommendation (which it shall
undertake reasonably and in good faith) regarding whether such Replacement
Additional Starboard Appointee (other than any Replacement Additional Starboard
Appointee who is a Starboard partner, who is covered by the prior sentence)
meets the foregoing criteria within five (5) business days after (1) such
nominee has submitted to the Company the Onboarding Documentation and
(2) representatives of the Board have conducted customary interview(s) of such
nominee. The Company shall use its reasonable best efforts to conduct any
interview(s) contemplated by this Section 3(d) as promptly as practicable, but
in any case, assuming reasonable availability of the nominee, within ten
(10) business days after Starboard’s submission of such nominee. In the event
the Nominating Committee does not accept a person recommended by Starboard as
the Replacement Additional Starboard Appointee, Starboard shall have the right
to recommend additional substitute person(s) whose appointment shall be subject
to the Nominating Committee recommending such person in accordance with the
procedures described above. Upon the recommendation of a Replacement Additional
Starboard Appointee nominee by the Nominating Committee, the Board shall vote on
the appointment of such Replacement Additional Starboard Appointee to the Board
no later than five (5) business days after the Nominating Committee
recommendation of such Replacement Additional Starboard Appointee; provided,
however, that if the Board does not elect such Replacement Additional Starboard
Appointee to the Board pursuant to this Section 3(d), the Parties shall continue
to follow the procedures of this Section 3(d) until a Replacement Additional
Starboard Appointee is elected to the Board. Subject to Nasdaq rules and
applicable law, upon a Replacement Additional Starboard Appointee’s appointment
to the Board, the Board and all applicable committees of the Board shall take
all necessary actions to appoint such Replacement Additional Starboard Appointee
to any applicable committee of the Board of which the replaced director was a
member immediately prior to such director’s resignation or removal. Subject to
Nasdaq rules and applicable law, until such time as any Replacement Additional
Starboard Appointee is appointed to any applicable committee, one (1) of the
other Independent Appointees will serve as an interim member of such applicable
committee.



--------------------------------------------------------------------------------

(e) Prior to the appointment of any Additional Starboard Appointee who is a
Starboard partner, Starboard agrees to obtain from such Additional Starboard
Appointee, and deliver to the Company, an irrevocable resignation letter
pursuant to which the Starboard partner shall resign from the Board and all
applicable committees thereof if at any time Starboard’s Ownership of Ordinary
Shares decreases to less than the Minimum Ownership Threshold. If a Starboard
partner is appointed to the Board as the Additional Starboard Appointee, or a
Replacement Additional Starboard Appointee thereof, Starboard shall, upon
written request by the Company, promptly (and in any event within five
(5) business days) confirm that Starboard’s Ownership of Ordinary Shares
continues to meet the Minimum Ownership Threshold.

(f) Any Additional Starboard Appointee shall be appointed as promptly as
practicable to serve on at least one (1) committee of the Board, which such
committee appointment to be determined by consultation between the Board and the
Additional Starboard Appointee and subject only to the Additional Starboard
Appointee satisfying any legal requirements for service on such committee with
respect to financial expertise and independence.

(g) Starboard agrees that the Board or any committee thereof, in the exercise of
its fiduciary duties, may recuse any Additional Starboard Appointee who is a
Starboard partner from any Board or committee meeting or portion thereof at
which the Board or any such committee is evaluating and/or taking action with
respect to (A) the exercise of any of the Company’s rights or enforcement of any
of the obligations under this Agreement, (B) any action taken in response to
actions taken or proposed by Starboard or its Affiliates or Associates with
respect to the Company or (C) any proposed transaction between the Company and
Starboard or its Affiliates or Associates.

4. Representations and Warranties of the Company. The Company represents and
warrants to Starboard that (a) the Company has the corporate power and authority
to execute this Agreement and to bind it thereto, (b) this Agreement has been
duly and validly authorized, executed and delivered by the Company, constitutes
a valid and binding obligation and agreement of the Company, and is enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles and (c) the execution,
delivery and performance of this Agreement by the Company does not and will not
(i) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to the Company, including the laws of the State of Israel or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both would constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document or agreement to which the Company
is a party or by which it is bound.

5. Representations and Warranties of Starboard. Starboard represents and
warrants to the Company that (a) the authorized signatory of Starboard set forth
on the signature page hereto has the power and authority to execute this
Agreement and any other documents or agreements to be entered into in connection
with this Agreement and to bind Starboard thereto, (b) this Agreement has been
duly authorized, executed and delivered by Starboard, and is a valid and binding
obligation of Starboard, enforceable against Starboard in accordance with its
terms, except as



--------------------------------------------------------------------------------

enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles,
(c) the execution of this Agreement, the consummation of any of the transactions
contemplated hereby, and the fulfillment of the terms hereof, in each case in
accordance with the terms hereof, will not conflict with, or result in a breach
or violation of the organizational documents of Starboard as currently in
effect, (d) the execution, delivery and performance of this Agreement by
Starboard does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to Starboard, or (ii) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both would constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which such member is a party or by which it is bound, (e) as
of the date of this Agreement, Starboard’s Ownership is 5,466,621 Ordinary
Shares, (f) as of the date hereof, Starboard does not currently have, and does
not currently have any right to acquire, any interest in any other securities of
the Company (or any rights, options or other securities convertible into or
exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or any obligations measured by the price
or value of any securities of the Company or any of its controlled Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Ordinary Shares,
whether or not any of the foregoing would give rise to beneficial ownership, and
whether or not to be settled by delivery of Ordinary Shares, payment of cash or
by other consideration, and without regard to any short position under any such
contract or arrangement), and (g) except pursuant to such compensation letter
agreements previously entered into with the Starboard Independent Appointees as
disclosed in the Schedule 13D filed by Starboard with the SEC, as amended,
Starboard will not, directly or indirectly, compensate or agree to compensate
any Independent Appointee (or replacement thereof) or any Additional Starboard
Appointee who is independent of Starboard for his or her respective service as a
nominee or director of the Company with any cash, securities (including any
rights or options convertible into or exercisable for or exchangeable into
securities or any profit sharing agreement or arrangement), or other form of
compensation directly or indirectly related to the Company or its securities.
For the avoidance of doubt, nothing herein shall prohibit Starboard for
compensating or agreeing to compensate any person for his or her respective
service as a nominee or director of any other company or as a partner of
Starboard.

6. Press Release. Promptly following the execution of this Agreement, the
Company and Starboard shall jointly issue a mutually agreeable press release
(the “Press Release”) announcing certain terms of this Agreement in the form
attached hereto as Exhibit B. Prior to the issuance of the Press Release and
subject to the terms of this Agreement, neither the Company (including the Board
and any committee thereof) nor Starboard shall issue any press release or make
public announcement regarding this Agreement or the matters contemplated hereby
without the prior written consent of the other Party. During the Standstill
Period, neither the Company nor Starboard shall make any public announcement or
statement that is inconsistent with or contrary to the terms of this Agreement.



--------------------------------------------------------------------------------

7. Specific Performance. Each of Starboard, on the one hand, and the Company, on
the other hand, acknowledges and agrees that irreparable injury to the other
Party hereto would occur in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that such injury would not be adequately compensable by the
remedies available at law (including the payment of money damages). It is
accordingly agreed that Starboard, on the one hand, and the Company, on the
other hand (the “Moving Party”), shall each be entitled to specific enforcement
of, and injunctive relief to prevent any violation of, the terms hereof, and the
other Party hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity. This Section 7 is not the exclusive
remedy for any violation of this Agreement.

8. Expenses. The Company shall reimburse Starboard for its reasonable,
documented out-of-pocket fees and expenses (including legal expenses) incurred
through the date of this Agreement in connection with Starboard’s involvement at
the Company, including, but not limited to its Schedule 13D filings and the
negotiation and execution of this Agreement, provided that such reimbursement
shall not exceed $2,000,000 in the aggregate.

9. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.

10. Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (a) upon
receipt, when delivered personally; (b) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending Party); (c) upon confirmation of
receipt, when sent by email (provided such confirmation is not automatically
generated); or (d) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
Party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company:

Mellanox Technologies, Ltd.

c/o Mellanox Technologies, Inc.

350 Oakmead Parkway, Suite 100

Sunnyvale, California 94085

 

Attention:

Alinka Flaminia

 

    

Senior Vice President and General Counsel

 

Facsimile:

(408) 970-3403

 

Email:

alinka@mellanox.com



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

 

Attention:

Alan Mendelson

 

    

Josh Dubofsky

 

Facsimile:

(650) 463-2600

 

E-mail:

alan.mendelson@lw.com

 

    

josh.dubofsky@lw.com

If to Starboard or any member thereof:

Starboard Value LP

777 Third Avenue, 18th Floor

New York, NY 10017

 

Attention:

Peter Feld

 

Facsimile:

(212) 845-7989

 

Email:

pfeld@starboardvalue.com

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

 

Attention:

Steve Wolosky

 

    

Andrew Freedman

 

Facsimile:

(212) 451-2222

 

Email:

swolosky@olshanlaw.com

 

    

afreedman@olshanlaw.com

11. Applicable Law. This Agreement and all claims and causes of action
hereunder, whether in tort or contract, or at law or in equity, shall be
governed by and construed and enforced in accordance with the laws of the State
of Israel without giving effect to any other choice of law or conflict of law
provision or rule (whether of the State of Israel or otherwise) that would cause
the application of the laws of any jurisdiction other than the State of Israel.
Each of the Parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
Party hereto or its successors or assigns, whether in tort or contract or at law
or in equity, shall be brought and determined exclusively in a competent court
located in Tel Aviv Jaffa. Each of the Parties hereto hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and, to the extent permitted by law, over the subject matter of
such dispute, and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 10 of this
Agreement or in such other manner as may be permitted by law shall be valid and
sufficient service thereof. Each Party agrees that it will not bring any



--------------------------------------------------------------------------------

action relating to this Agreement in any court other than the aforesaid courts
and agrees that it will not attempt to deny or defeat such jurisdiction by
motion or other request for leave from any such court. Each of the Parties
hereto hereby irrevocably waives, and agrees not to assert in any action or
proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) to the
fullest extent permitted by applicable legal requirements, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts. Each Party agrees that a final judgment in any action or proceeding
in any such court shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law. The Parties
acknowledge that nothing in this Agreement limits the exercise of any director’s
fiduciary duty as a director of the Company under applicable law (including the
Independent Appointees).

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Party (including by means of electronic delivery or
facsimile).

13. Mutual Non-Disparagement. Subject to applicable law, each of the Parties
covenants and agrees that, during the Standstill Period, or if earlier, until
such time as the other Party or any of its current agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors shall have
breached this Section 13, neither it nor any of its respective current agents,
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors, shall in any way publicly criticize, disparage, call into disrepute
or otherwise defame or slander the other Party or such other Party’s
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a Party or a Party’s subsidiaries who no longer serves in such
capacity at any time following the execution of this Agreement), directors
(including any current director of a Party or a Party’s subsidiaries who no
longer serves in such capacity at any time following the execution of this
Agreement), employees, shareholders, agents, attorneys or representatives, or
any of their businesses, products or services, in any manner that would
reasonably be expected to damage the business or reputation of such other Party,
their businesses, products or services or their subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, shareholders, agents, attorneys or representatives;
provided, however, if an Additional Starboard Appointee is appointed to the
Board, if and only if such Additional Starboard Appointee is a Starboard
partner, any statements regarding the Company’s operational or stock price
performance or any strategy, plans, or proposals of the Company not supported by
the Starboard partner that do not disparage, call into disrepute or otherwise
defame or slander any of the Company’s officers, directors, employees,
shareholders, agents, attorneys or representatives (“Opposition Statements”),
shall not be deemed to be a breach of this Section 13 (subject to, for the
avoidance of doubt, any obligations of confidentiality as a director that may
otherwise apply) except that any Opposition Statement will only speak to a
matter that has been made public by the Company; provided, further, that if any
Opposition Statement is made by Starboard, the Company shall be permitted to
publicly respond with a statement similar in scope to any such Opposition
Statement. For purposes of this Section 13, no actions taken by any director,
agent or other representative of a Party in any capacity other than on behalf
of, and at the direction of, such Party will be covered by this Agreement.



--------------------------------------------------------------------------------

14. Confidentiality. Any Additional Starboard Appointee who is a Starboard
partner may provide confidential information of the Company which he learns in
his capacity as a director of the Company, including discussions or matters
considered in meetings of the Board or Board committees (collectively, “Company
Confidential Information”), to Starboard, its Affiliates and Associates and
legal counsel (collectively, “Starboard Representatives”), in each case solely
to the extent such Starboard Representatives need to know such information in
connection with Starboard’s investment in the Company; provided, however, that
Starboard (i) shall inform such Starboard Representatives of the confidential
nature of any such Company Confidential Information and (ii) shall cause such
Starboard Representatives to refrain from disclosing such Company Confidential
Information to anyone (whether to any company in which Starboard has an
investment or otherwise), by any means, or otherwise from using the information
in any way other than in connection with Starboard’s investment in the Company.
The Starboard partner and Starboard shall not, without the prior written consent
of the Company, otherwise disclose any Company Confidential Information to any
other person or entity.

15. Securities Laws. Starboard acknowledges that it is aware, and will advise
each of its representatives who are informed as to the matters that are the
subject of this Agreement, that securities laws prohibit any person who has
received from an issuer material, non-public information from purchasing or
selling securities of such issuer or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities, and Starboard will comply
with such securities laws with respect to the Company and its securities.

16. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries; Term. This Agreement contains the entire understanding of the
Parties with respect to the subject matter of this Agreement. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings between the Parties with respect to the subject matter of this
Agreement other than those expressly set forth herein. No modifications of this
Agreement can be made except in writing signed by an authorized representative
of each the Company and Starboard. No failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. The terms and conditions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to Starboard, the prior written consent of the Company,
and with respect to the Company, the prior written consent of Starboard. The
term “including” shall be deemed to be followed by the words “without
limitation.” This Agreement is solely for the benefit of the Parties and is not
enforceable by any other persons or entities. This Agreement shall terminate at
the end of the Standstill Period (as such Standstill Period may be extended
pursuant to Section 2(d)), except the provisions of Sections 7, 9, 10, 11, 14,
15 and 16, which shall survive such termination; provided, however, that either
Party may bring an action following such termination alleging a breach of this
Agreement occurring prior to the end of the Standstill Period.

[The remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

COMPANY:

MELLANOX TECHNOLOGIES, LTD.

By:

 

/s/ Eyal Waldman

 

Name: Eyal Waldman

 

Title: President & Chief Executive Officer

[Signature Page to Agreement]



--------------------------------------------------------------------------------

STARBOARD:

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

By: Starboard Value LP, its investment manager

STARBOARD VALUE AND OPPORTUNITY S LLC

By: Starboard Value LP, its manager

STARBOARD VALUE AND OPPORTUNITY C LP

By: Starboard Value R LP, its general partner

STARBOARD VALUE R LP

By: Starboard Value R GP LLC, its general partner

STARBOARD VALUE LP

By: Starboard Value GP LLC, its general partner

STARBOARD VALUE GP LLC

By: Starboard Principal Co LP, its member

STARBOARD PRINCIPAL CO GP LLC

STARBOARD PRINCIPAL CO LP

By: Starboard Principal Co GP LLC, its general partner

STARBOARD VALUE R GP LLC

STARBOARD LEADERS PAPA LLC

By: Starboard Principal Co GP LLC, its general partner

STARBOARD LEADERS FUND LP

By: Starboard Value A LP, its general partner

STARBOARD VALUE A LP

[Signature Page to Agreement]



--------------------------------------------------------------------------------

By: Starboard Value A GP LLC, its general partner

STARBOARD VALUE A GP LLC

By:

 

/s/ Peter A. Feld

 

Name: Peter A. Feld

 

Title: Authorized Signatory

[Signature Page to Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

STARBOARD VALUE LP

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

STARBOARD VALUE AND OPPORTUNITY S LLC

STARBOARD VALUE AND OPPORTUNITY C LP

STARBOARD VALUE R LP

STARBOARD VALUE R GP LLC

STARBOARD LEADERS PAPA LLC

STARBOARD LEADERS FUND LP

STARBOARD VALUE A LP

STARBOARD VALUE A GP LLC

STARBOARD VALUE GP LLC

STARBOARD PRINCIPAL CO LP

STARBOARD PRINCIPAL CO GP LLC

JEFFREY C. SMITH

MARK R. MITCHELL

PETER A. FELD

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Press Release

(see attached)

 

B-1